                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

BLYTHE MCDONNELL &               )
SEAN MCDONNELL,                  )
                                 )
      Plaintiffs,                )
                                 )                Case No. 4:17-cv-00146-DGK
v.                               )
                                 )
NATIONSTAR MORTGAGE, LLC,        )
FIELD ASSET SERVICES, LLC a/k/a  )
ASSURANT FIELD ASSET SERVICES, )
SOLUTIONSTAR FIELD SERVICES, LLC)
SPECTRUM FIELD SERVICES, INC.,   )
and SOUND MIND REAL ESTATE, LLC, )
                                 )
      Defendants.                )

                             WITHDRAWAL OF COUNSEL

       COMES NOW HeplerBroom LLC and notifies the Court that Katharine A. Watkins hereby

withdraws her appearance as attorney of record on behalf of Defendant Spectrum Field Services,

Inc.

       Additionally, please remove Katharine A. Watkins from the Court’s e-mail notifications

for this case.

       Thomas J. Magee of HeplerBroom LLC remains as counsel of record for Defendant

Spectrum Field Services.




         Case 4:17-cv-00146-DGK Document 117 Filed 10/03/18 Page 1 of 2
                                              HEPLERBROOM LLC

                                              By: /s/ Katharine A. Watkins
                                                      Thomas J. Magee No. 32871
                                                      Katharine A. Watkins No. 62052
                                                      211 N. Broadway, Suite 2700
                                                      St. Louis, MO 63102
                                                      314-241-6160
                                                      314-241-6116 fax
                                                      tm1@heplerbroom.com
                                                      kaa@heplerbroom.com
                                                      Attorneys for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing(s) to all
attorneys of record.

                                              /s/ Katharine A. Watkins




                                     2
         Case 4:17-cv-00146-DGK Document 117 Filed 10/03/18 Page 2 of 2
